Name: 95/95/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  tariff policy;  plant product;  Africa;  marketing
 Date Published: 1995-04-04

 Avis juridique important|31995D009595/95/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa Official Journal L 075 , 04/04/1995 P. 0019 - 0021COMMISSION DECISION of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa (95/95/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 (1) thereof, Having regard to the requests made by Denmark, Germany, France, the Netherlands, Sweden and the United Kingdom, Whereas, under the provisions of Directive 77/93/EEC, potato tubers for human consumption originating in South Africa may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas by Decision 93/159/EEC (2) the Commission authorized certain Member States to provide for derogations in respect of potatoes for human consumption originating in South Africa, under specified conditions in the 1993 season; Whereas there have been no confirmed findings of diseases and pests on samples drawn from potatoes imported pursuant to Decision 93/159/EEC; Whereas the circumstances justifying the authorization still obtain; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 12 of Annex III thereto for potatoes for human consumption originating in South Africa. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for human consumption; (b) they shall have been grown from seed potatoes certified in the South African seed potato certification scheme or from seed potatoes certified in one of the Member States; (c) they shall have been grown in defined areas where Pseudomonas solanacearum (Smith) Smith has not been detected; (d) regular planned monitoring of imports into South Africa and of seed potatoes and ware potatoes marketed within South Africa is continued by means of examination and testing of representative samples by scientifically recognized methods for Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., Pseudomonas solanacearum (Smith) Smith and potato spindle tuber viroid; (e) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes; (f) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex; (g) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris; (h) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in South Africa in accordance with the Article 7 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (d). The certificate shall state, under 'Additional Declaration` the indication 'this consignment meets the conditions laid down in Decision 95/95/EC`; (i) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive, with the assistance of the experts referred to in Article 19 (a) thereof, under the procedure laid down therein; (j) the potatoes shall be introduced through points of entry designated by the importing Member State; (k) prior to introduction into a Member State, the importer shall notify each introduction sufficiently in advance to the said responsible official bodies in the Member State concerned, indicating: - the type of material, - the quantity, - the declared date of import and the point of entry, - the premises referred to in (l). He shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (k); (l) the potatoes shall be packed and repacked only at premises which have been authorized and registered by the said responsible official bodies; (m) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the importing Member State for that purpose, up to a maximum of 25 kilograms; the packaging shall bear the number of the registered premises referred to in (l), as well as the South African origin; (n) in the importing Member States, at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Pseudomonas solanacearum and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; in the case of suspicion the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus or Pseudomonas solanacearum was not suspected or detected in those examinations. Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 July 1995, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (n); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 3 1. The authorization granted in Article 1 shall apply in the period between 1 March and 30 April 1995. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Information required on the label (referred to in Article 1 (2) (f)) 1. Name of the authority issuing the label. 2. Name of the exporters' organization. 3. Indication 'South African potatoes for human consumption`. 4. Variety. 5. Area of production. 6. Size. 7. Declared net weight. 8. Indication 'In accordance with EC requirements 1995`. 9. A mark printed or stamped on behalf of the South African plant protection service.